PER CURIAM.
This is an appeal by the defendants from a summary final judgment entered in favor of the plaintiff. Appellants contend that the trial judge erred in entering the judgment appealed because there were issues of fact that should have been submitted to a jury rather than disposed of as a matter of law by summary judgment. We find merit in appellants’ contention. Visingardi v. Tirone, Fla.1967, 193 So.2d 601; Holl v. Talcott, Fla.1966, 191 So.2d 40.
Accordingly the judgment appealed is reversed and remanded for further proceedings.
Reversed and remanded.